 

Exhibit 10.7

 

THIS EXPENSE ADVANCEMENT AGREEMENT (this “Agreement”), dated as of April 10,
2014, is made and entered into by and between Committed Capital Acquisition
Corporation II, a Delaware corporation (the “Company”), and Broadband Capital
Management LLC (“Broadband”).

 

RECITALS

 

WHEREAS, the Company is engaged in an initial public offering (the “Offering”)
pursuant to which the Company will issue and deliver up to 8,050,000 units (the
“Units”) (including up to 1,050,000 Units subject to an over-allotment option
granted to the underwriters of the Offering), with each Unit comprised of one
share of the common stock, par value $0.00001 per share (the “Common Stock”), of
the Company and one warrant, where each warrant entitles the holder to purchase
one-half of one share of Common Stock for $2.50 per half share ($5.00 per whole
share), subject to adjustment (each, a “Warrant,” and collectively, the
“Warrants”); and

 

WHEREAS, the Company has filed with the Securities and Exchange Commission a
registration statement on Form S-1, No. 333-192586 (the “Registration
Statement”) for the registration, under the Securities Act of 1933, as amended
(the “Securities Act”), of the Units, the Warrants and Common Stock included in
the Units, and a related prospectus (the “Prospectus”); and

 

WHEREAS, the gross proceeds of the Offering will be deposited in a trust account
(the “Trust Account”) at J.P. Morgan Chase Bank, N.A. and managed by Continental
Stock Transfer & Trust Company, as trustee, as described in the Registration
Statement and the Prospectus; and

 

WHEREAS, Broadband desires to enter into this Agreement in order to facilitate
the Offering and the other transactions contemplated in the Registration
Statement and the Prospectus, including any merger, capital stock exchange,
asset acquisition, stock purchase, reorganization or other similar business
combination by the Company with one or more businesses (a “Business
Transaction”).

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1.          (a)          From time to time, as may be requested by the Company,
Broadband agrees to advance funds in the form of loans to the Company as may be
necessary to fund the following expenses that may be incurred by the Company:
(i) any and all expenses incurred or to be incurred by the Company in connection
with the Offering, including, without limitation, the fees and expenses of
Chardan Capital Markets, LLC, as the qualified independent underwriter in
respect of the Offering; and (ii) up to $2,000,000 of expenses incurred or to be
incurred by the Company in connection with any potential Business Transaction
and for other working capital requirements. Broadband shall not seek
reimbursement of such advances made to the Company unless and until a Business
Transaction has been consummated. All amounts borrowed by the Company under this
Agreement shall be repaid on the date on which Company consummates its initial
Business Transaction.

 

 

 

 

(b)          If the Company does not consummate a Business Transaction and the
Trust Account is liquidated or the Company is liquidated, and the remaining net
assets of the Company are insufficient to complete such liquidation, Broadband
agrees to advance from time to time, as may be requested by the Company, such
funds as may be necessary to complete such liquidation, and agrees not to seek
repayment for such expenses.

 

(c)          Broadband represents to the Company that it is capable of making
such advances to satisfy its obligations under clauses (a) and (b) of this
Section 1.

 

(d)          Notwithstanding anything to the contrary herein or in any
promissory note issued by the Company to Broadband, Broadband hereby waives any
and all right, title, interest or claim of any kind ("Claim") in or to any
distribution of the Trust Account in which the proceeds of the Offering, as
described in greater detail in the Registration Statement and the Prospectus,
will be deposited, and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever.

 

2.            This Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by the parties hereto.

 

3.            No party may assign either this Agreement or any of his, her or
its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Agreement shall be
binding on the undersigned and each of his or its heirs, personal
representatives, successors and assigns.

 

4.            Any notice, statement or demand authorized by this Agreement shall
be sufficiently given (i) when so delivered if by hand or overnight delivery,
(ii) the date and time shown on a telefacsimile transmission confirmation, or
(ii) if sent by certified mail or private courier service within five (5) days
after deposit of such notice, postage prepaid. Such notice, statement or demand
shall be addressed as follows:

 

If to the Company:

 

Committed Capital Acquisition Corporation II

c/o Broadband Capital Management LLC
712 Fifth Avenue, 22nd Floor
New York, NY 10019

Attn: Michael Rapp

Fax No.: (212) 702-9830

  

2

 

 

If to Broadband:

 

Broadband Capital Management LLC

712 Fifth Avenue, 22nd Floor
New York, NY 10019

Attn: Michael Rapp

Fax No.: (212) 702-9830

 

with a copy in each case (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Fax: 212-692-6732

Attn: Jeffrey P. Schultz, Esq.

 

5.          This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

6.          This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.

 

7.          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parities hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Agreement shall be brought and enforced in the courts of New York, in the
State of New York, and irrevocably submits to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

[SIGNATURE PAGES FOLLOW]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMMITTED CAPITAL ACQUISITION   CORPORATION II, a Delaware corporation      
By: /s/ Michael Rapoport     Name: Michael Rapoport     Title:  Chief Executive
Officer       BROADBAND CAPITAL MANAGEMENT LLC       By: /s/ Philip Wagenheim  
  Name: Philip Wagenheim     Title:  Vice Chairman

 

[Signature Page – Expense Advance Agreement]

 

 

 

